Title: John Adams to John Quincy Adams, 14 December 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam Decr. 14. 1781
     
     Your Letter of 21 Aug. O.S. the first I have received, reached me only two or three days ago.
     I am pleased to see, your hand Writing improve, as well as your Judgment ripen, as you travel. But I am above all happy to find that your Behaviour has been such as to gain the Confidence of Mr. Dana so far as to employ you in copying. This Employment requires a great degree of Patience and Steadiness as well as care. It will be of vast Use to you, to be admitted thus early into Business, especially into Business of such Importance.
     Make it a Rule, my dear Son, To loose no Time. There is not a moral Precept, of clearer Obligation, or of greater Import. Make it the grand Maxim of your Life, and it cannot fail to be happy, and usefull to the World.
     You have my Consent to have any Masters, which Mr. D. thinks proper for you. But you will have none, upon whom I shall depend so much as upon him. He will form your moral and political Principles, and give you a Taste for Letters as well as Business, if you can but be so wise and happy as to continue to deserve his Confidence, and be admitted to assist him, in Copying his Business.
     I have Letters from your Mother who sends you her Blessing and your youngest Brother who sends you his Love.
     Charles writes me from Bilbao 24 Nov. expecting to sail the next Week, he desires his Love to you, and his affectionate Respects to Mr. D.
     Write me often. Let me know the State of Education and Letters in St. Petersbg. Pray do you hear any Thing of a Passage by Land, from Russia to America? What Discoveries have been made?
     
      It is not necessary to add my Name, when I assure you of my Affection.
     
    